Decree affirmed with costs. The testator, having more money than he could deposit in his individual account with the respondent savings bank, after securing permission from the respondent Andriulis to use her name in opening a joint account, opened such an account. She never signed any deposit card or other instrument. She never had possession of the book during his lifetime except on the few occasions when he gave it to her to make a deposit. He never told her that she had any beneficial interest in the account. His will provided that this joint account should go into the residue of his estate. He did not intend to make her a joint owner of the account, and she did not consider she had any interest therein until after his death. The judge rightly found there was no gift of the deposit to this respondent. Colby v. Callahan, 311 Mass. 727, 729. Thompson v. Thompson, 312 Mass. 245, 247. Ball v. Forbes, 314 Mass. 200, 204.